Citation Nr: 1738037	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  09-36 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the reduction of right maxillary sinusitis from 50 percent to 30 percent effective July 19, 2016, was proper.

2.  Entitlement to an increased evaluation for right maxillary sinusitis, evaluated as 50 percent disabling prior to July 19, 2016, and as 30 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Andrew Roberto, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to May 2001.  He retired after more than 20 years of service.

This appeal arises before the Board of Veterans' Appeals (Board) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In January 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is associated with the record.

In December 2011 and March 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

In the December 2011 remand, the Board remanded the Veteran's claims of entitlement to service connection for memory problems and sexual impairment, to include as secondary to the service-connected maxillary sinusitis, and a claim of entitlement to a TDIU, for the issuance of a Statement of the Case (SOC).  The Veteran has since perfected appeals as to these issues.  In a November 2015 communication requesting appellate review of those issues, the Veteran requested a hearing before a member of the Board for these claims.  Such a hearing is currently being scheduled.  Therefore, assuming jurisdiction over these claims would be premature in the instant decision.  

In March 2016, the Board granted a 50 percent evaluation for the Veteran's right maxillary sinusitis for the entire appeal period.  However, a review of the August 2016 rating code sheet indicates that the RO has not executed the Board's further grant.  The Board acknowledges that in an August 2016 rating decision, the RO reduced the Veteran's disability rating for right maxillary sinusitis from 50 percent to 30 percent effective July 19, 2016.  This is a separate issue, which is addressed in the Remand below.  However, the Veteran has been granted a 50 percent evaluation for the entire appeal period prior to July 19, 2016 and the Veteran's file should be updated accordingly.  See July 2016 Rating Decision Code Sheet.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In an August 2016 rating decision, the RO reduced the Veteran's disability rating for right maxillary sinusitis from 50 percent to 30 percent effective July 19, 2016.  In September 2016, the Veteran disagreed with the rating decision.  No SOC has been issued regarding this claim; accordingly, an SOC must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Among other disorders, the Veteran is treated for gastroesophageal reflux disease (GERD).  The Veteran contends that drainage due to sinusitis results in nausea and vomiting, either causing or aggravating GERD or other gastrointestinal disability.  In March 2016, the Board requested medical opinion as to whether symptoms of maxillary sinusitis such as sinus drainage were etiologically related to or aggravated a gastrointestinal disability.  The VA examiner did not address this question.  Further medical development is required.

The Veteran testified that symptoms of sinus congestion require him to keep his head elevated during sleep, and that he still suffers interruption to his sleep because of sinus drainage.  The Veteran has a diagnosis of sleep apnea.  In March 2016, the Board requested medical opinion as to whether symptoms of maxillary sinusitis such as sinus congestion or drainage were etiologically related to or aggravate disability due to a sleep impairment, to include sleep apnea.  The VA examiner did not address this question.  Further medical development is required. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should furnish the Veteran a SOC as to the issue of whether the reduction of right maxillary sinusitis from 50 percent to 30 percent effective July 19, 2016, was proper.  The SOC should advise the Veteran that he must perfect a timely appeal as to this claim by filing a Substantive Appeal if he wishes to appeal this matter to the Board.  The Veteran should be advised of the time period allowed for the purpose of perfecting a request for appellate review.

2.  Obtain VA clinical records since September 2015.  Associate those records with the electronic claims file.  

Afford the Veteran an opportunity to identify any non-VA clinical treatment since September 2015.  He should also be afforded the opportunity to submit or identify any non-clinical evidence regarding the symptoms of sinus disability and the severity of those symptoms.

3.  Afford the Veteran VA examination of the sinuses.  The examiner should elicit from the Veteran a description of the current symptoms of service-connected sinusitis.  The description of the severity and frequency of the symptoms should address the Veteran's contentions that he has nausea and vomiting, frequent coughing, airway congestion at night, and the like.  The examiner should describe any and all symptoms of the Veteran's sinusitis, to include effects on sleep positioning and frequency of awakenings at night.

The examiner should review medication records to determine what medications provided by VA during the pendency of this appeal (since November 6, 2008) to treat the Veteran's sinus disability.  The examiner should ask the Veteran to identify any medications the Veteran currently uses for his sinus disability that he does not obtain from VA.  The examiner should state whether any medication prescribed for sinus disability, to include antibiotics, have resulted in adverse effects or side effects, and identify any such adverse effects during the pendency of the appeal.  

The examiner should provide a description of all symptoms of sinus disability observable on objective physical examination.

4.  Then, the examiner, or other qualified provider, should be asked to address these questions:
      Is it at least as likely as not those symptoms of the Veteran's sinus disability (a) caused or (b) accelerated onset of a gastrointestinal disability, to include GERD?  
      Is it at least as likely as not that symptoms of the Veteran's sinus disability have permanently increased the severity of GERD or continue to aggravate the severity of GERD?  
      Is it at least as likely as not that symptoms of the Veteran's sinus disability (a) caused or (b) accelerated onset of a sleep disorder, to include sleep apnea?  
      Is it at least as likely as not that symptoms of the Veteran's sinus disability have permanently increased the severity of sleep apnea or continue to aggravate the disability resulting from sleep apnea?  
      Is it at least as likely as not that the Veteran's service-connected sinusitis caused, permanently aggravated, or currently aggravates any other medical disorder the Veteran has manifested during this appeal?  If so, identify each such disorder.  

The examiner/reviewer should explain the medical basis for each opinion expressed.  

5.  Then, the AOJ should determine whether referral of the claim for an extraschedular evaluation in excess of 50 percent for sinusitis to the Director of Compensation Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 3.321(b) (2016) is required, and whether an increased evaluation is warranted for the Veteran's service-connected sinusitis in accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

6.  The AOJ should readjudicate the issue of entitlement to an increased evaluation for right maxillary sinusitis, evaluated as 50 percent disabling prior to July 19, 2016, and as 30 percent disabling thereafter.  If the benefit sought is not allowed, provide the Veteran and his representative with a Supplemental SOC (SSOC) and allow an appropriate opportunity to respond thereto.  This, return this issue to the Board, if appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




